                                           Case 3:18-cv-04881-JSC Document 87 Filed 07/09/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMILY FAIRBAIRN, et al.,                            Case No.18-cv-04881-JSC
                                                        Plaintiffs,
                                   8
                                                                                             ORDER DENYING REQUEST TO
                                                  v.                                         COMPEL ANSWERS TO REQUESTS
                                   9
                                                                                             FOR ADMISSIONS
                                  10     FIDELITY INVESTMENTS
                                         CHARITABLE GIFT FUND,                               Re: Dkt. No. 80
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Now pending before the Court is the parties’ joint letter brief regarding Defendant’s

                                  14   request to compel Plaintiffs to answer Defendant’s Request for Admissions 21 and 22 to Ms.

                                  15   Fairbairn and 24 and 25 to Mr. Fairbairn. Defendant’s request is DENIED. Plaintiffs shall

                                  16   supplement their interrogatory responses by July 1, 2019 as promised. If Plaintiffs’ factual

                                  17   recitation of their fraud claims materially changes later in the litigation, and Defendant believes it

                                  18   can show that it has somehow been prejudiced such that Plaintiffs should be prevented from

                                  19   asserting those facts, Defendant can raise the issue at the time (assuming it has some authority for

                                  20   its position).

                                  21           This Order disposes of Docket No. 80.

                                  22

                                  23           IT IS SO ORDERED.

                                  24   Dated: July 9, 2019

                                  25

                                  26
                                                                                                     JACQUELINE SCOTT CORLEY
                                  27                                                                 United States Magistrate Judge
                                  28
